Citation Nr: 0824451	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired  
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for allergic rhinitis, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for headaches.

4.  Entitlement to an initial disability rating greater than 
10 percent for acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1987 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Nashville, 
Tennessee, which denied the above claims.

While the informal hearing presentation prepared by the 
veteran's accredited representative included reference to the 
issues of service connection for sleep apnea and gastritis, 
the Board notes that the veteran did not complete a 
substantive appeal for these issues in accordance with 
38 C.F.R. §§ 20.200, 20.202.


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not shown in active 
service or for many years thereafter; nor was a psychosis 
shown to be manifested to a compensable degree during the 
first post service year.

2.  The veteran does not have a diagnosis of PTSD.

3.  Allergic rhinitis was not incurred in or aggravated by 
service; nor has it been attributed to an undiagnosed illness 
or any incident related to service.

4.   In March 2000, the RO determined that sufficient new and 
material evidence had not been submitted with which to reopen 
the veteran's previously denied claim for service connection 
for headaches.

5.  Evidence submitted since the March 2000 RO rating action 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for headaches.

6.  The veteran's acne vulgaris encompasses five percent of 
his head, 20 percent of his total body surface, and 25 
percent of his total body surface during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a psychiatric disorder, to include PTSD, are not met. 38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  The criteria for the establishment of service connection 
for allergic rhinitis are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2007).

3.  The unappealed March 2000 RO decision which determined 
that new and material evidence had not been submitted with 
which to reopen the veteran's previously denied claim for 
service connection for headaches is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 
(2007).

4.  Subsequent to the March 2000 RO decision, new and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for headaches.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

5.  The criteria for an initial 30 percent disability rating 
for service-connected acne vulgaris have been met.  38 
U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in July 2004, August 2005, and April 2006, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in April 2006.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because the service connection claims are being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, 
private, and VA medical treatment records have been obtained.  
He has been provided VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for certain psychoses may also be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Psychiatric disorder, to include PTSD

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U. S. Court 
of Appeals for Veterans Claims (Court), citing 38 C.F.R. § 
3.304(f), discussed the requisite elements for eligibility 
for service connection for PTSD.  A diagnosis of PTSD is 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor to cause 
PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.304 (2007), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

The veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) shows that he served in 
combat during the Persian Gulf War, for which he received a 
Combat Infantryman Badge, which is indicative of exposure to 
significant combat stress.  Therefore, the veteran's stressor 
is conceded.

His service medical records, however, are negative of any 
reports or diagnoses of symptoms associated with a 
psychiatric disorder, to include PTSD.  His separation 
examination report dated in July 1992 reveals that 
psychiatric clinical evaluation was within normal limits and 
there was no personality deviation specified.  In the 
associated report of medical history, the veteran indicated 
that he had never had depression, excessive worry, or nervous 
trouble of any sort.

Subsequent to service, VA outpatient treatment records dated 
from April 2004 to January 2007 show intermittent treatment 
for symptoms associated with a psychiatric disorder, to 
include anxiety, adjustment disorder, and depression.

In March 2006, the veteran submitted a VA Information In 
Support Of Claim For Service Connection For PTSD in which he 
indicated having service in Saudi Arabia from October 1990 to 
April 1991.  He described being frightened while travelling, 
particularly following the many SCUD alert warnings while in 
Tent City.  He also described having been dropped off in the 
open desert and having to march to their objective location, 
wherein they had to search and guard Iraqi prisoners of war 
(POW's).  He also had to search for and remove booby traps, 
weapons, and ammunition from the surrounding area.

In April 2006 during mental heath assessment the examiner 
reported that the veteran did not meet standard minimal 
criteria for diagnosis of PTSD.

A VA PTSD examination dated in January 2007 shows that the 
examiner indicated that the veteran had been receiving 
psychiatric treatment with VA since March 2005.  The veteran 
reported symptoms which included depression and anxiety.  He 
indicated that he had been in combat in 1990 and 1991 in 
Operation Dessert Shield in Iraq.  He described that he had 
been married to his second wife of nine years and described 
his relationship as stressed and somewhat distant.  He 
explained that the stress in the marriage came from dealing 
with the behavioral problems of his step-daughter who had 
been diagnosed with attention deficit hyperactivity disorder.  
He attributed his current symptoms to stressful events in 
service, which included intense fear, along with feelings of 
hopelessness and horror.  His PTSD symptoms were said to 
include chronic recurrent and intrusive distressing 
recollections of events, recurrent distressing dreams, 
difficulty sleeping, avoidance of people, places, and 
conversations that remind him of combat, irritability and 
outbursts of anger.  However, he denied numbing of general 
responsiveness and, therefore, did not meet diagnostic 
criterion for PTSD.  The examiner indicated that the veteran 
denied numbing of general responsiveness and, therefore, did 
not meet diagnostic criteria for PTSD.  The veteran indicated 
that his problems with irritability were usually connected 
with dealing with his daughter, as well as, his supervisors.  
Given several opportunities, the veteran did not describe the 
type of internally generated irritability that is commonly 
associated with PTSD.  The examiner concluded that the vet 
did not meet the DSM-IV criteria for a diagnosis of PTSD.  
The diagnosis was depression related to migraine headaches, 
and adjustment disorder with anxiety.

In February 2007, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  The veteran 
asserted that he has PTSD and a psychiatric disorder as a 
result of his experiences in the Persian Gulf War.  He 
described the stressful events as set forth above, to include 
being frightened while travelling, following SCUD warnings, 
and associated with mortar attacks, encountering Iraqis, and 
removing booby traps.  He confirmed that he had not been 
diagnosed with PTSD.

Because the preponderance of the competent medical evidence 
demonstrates that the veteran does not have PTSD; or a 
psychiatric disorder linked by competent medical opinion to 
any incident of active military service, the claim must be 
denied.

As indicated above, the award of service connection for PTSD 
requires the presence of (1) a medical diagnosis of PTSD 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

Initially, there is no current medical diagnosis of PTSD of 
record in accordance with 38 C.F.R. § 4.125.  The Board finds 
probative the January 2007 VA examination report which 
established that the veteran did not meet the criteria for a 
diagnosis of PTSD.  This opinion is considered probative as 
it was definitive, based upon a complete review of the 
veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinion is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Moreover, the veteran has not provided any competent 
medical evidence to rebut the opinion against the claim or 
otherwise diminish its probative weight.  See Wray v. Brown, 
7 Vet. App. 488, 492-93 (1995).

Accordingly, absent the existence of PTSD, entitlement to 
service connection for this disorder cannot be awarded.  In 
short, the preponderance of the evidence is against the 
veteran's claim, and the appeal must be denied.

With regard to the issue of any other psychiatric disorder, 
to include the currently diagnosed depression and adjustment 
disorder with anxiety, the competent medical evidence of 
record has shown these are related to the veteran's 
headaches, dealing with his daughter and his supervisors.  
Moreover, the first medical evidence of record of a 
psychiatric disorder was not until 2005, more than 13 years 
following discharge from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The competent medical evidence of record all suggests that 
the veteran's current psychiatric disorder was not caused by 
or a result of his period of service.  As the medical 
evidence of record has not established a nexus between the 
veteran's service and the presently diagnosed psychiatric 
disorder, service connection must be denied.  See Hickson, 12 
Vet. App. at 253.

There is no indication that the veteran had a diagnosis of a 
psychosis which had become manifested to a compensable degree 
during the first year following his separation from service.  
Accordingly, entitlement to service connection for a 
psychosis on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, as noted above, the veteran has indicated that 
his psychiatric disorder manifested by anxiety may be 
secondary to his PTSD or his headache disorder.  In this 
regard, service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  As the veteran is 
not service-connected for either PTSD or headaches as a 
result of this decision, service connection on a secondary 
basis for a psychiatric disorder is not available. 

The Board has considered the veteran's statements and 
testimony in support of his claim that he has a psychiatric 
disorder, to include PTSD, as a result of his service.  While 
he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD is 
denied.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.




Allergic rhinitis, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317

Service-connected disability compensation may be paid to (1) 
a claimant who is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving the skin, 
muscle or joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, and gastrointestinal signs 
or symptoms.  38 C.F.R. § 3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4)  Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period will be considered chronic.  The six-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

However, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

As the competent medical evidence of record shows that 
veteran has been diagnosed with allergic rhinitis, a 
diagnosed disability, and since allergic rhinitis is not an 
illness which the Secretary has determined warrants 
presumptive service connection under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, service connection under the foregoing 
provisions is not permitted as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must 
consider whether service connection may be granted on a 
direct basis.

The veteran's service medical records are completely negative 
of a diagnosis of allergic rhinitis.  The veteran's 
separation report of medical examination dated in July 1992 
shows that upon clinical evaluation his nose, sinuses, mouth 
and throat were normal.  In the associated report of medical 
history, the veteran indicated that he had never had ear, 
nose, or throat trouble; chronic or frequent colds; 
sinusitis; or chronic cough.

A private medical record from R. B., M.D., dated in September 
2000, shows that the veteran was diagnosed with acute 
pharyngitis.

VA outpatient treatment records dated from October 2004 to 
March 2007 show that the veteran was treated intermittently 
for symptoms which included a sore throat, and was diagnosed 
with allergic rhinitis, chronic rhinitis, and pharyngitis.  A 
VA outpatient treatment record dated in October 2004 shows 
that the veteran was treated for a three week history of 
nasal congestion, headache, and sore throat.  The assessment 
was rhinitis.  An ear, nose, and throat consultation dated in 
October 2006 shows that a computed tomography (CT) scan had 
revealed a polyp in the right maxillary sinus.  Examination 
revealed no sinus symptoms, nasal congestion, or rhinorrhea.  
In January 2007, he was treated for an upper respiratory 
virus.   

During the veteran's February 2007 RO hearing, he indicated 
first having trouble with allergic rhinitis during service in 
1988, at which time he would have trouble with his throat.  
He indicated that he had been discouraged from going to sick 
call,  and therefore he tried to deal with it on his own with 
over-the-counter medication.  He added that he continued to 
have difficulty with allergic rhinitis ever since.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for allergic rhinitis.  There is no evidence of 
allergic rhinitis during the veteran's period of active 
service.  The veteran's separation physical examination 
report is highly probative as to the veteran's condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The July 1992 
separation examination report is entirely negative for any 
symptoms associated with allergic rhinitis and weighs heavily 
against the claim.  The weight of the service medical 
records, including the July 1992 separation examination, is 
greater than any subsequent VA outpatient treatment records 
which may be based on a history as provided by the veteran.

The first medical evidence of record of a diagnosis of 
allergic rhinitis is not until 2004, more than 12 years 
following discharge from service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson, 230 F.3d at 1333; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim).

As there is no evidence of allergic rhinitis in service, and 
as the medical evidence of record has not established a nexus 
between the current allergic rhinitis and service, service 
connection must be denied.  See Hickson, 12 Vet. App. at 253.  
Given the medical evidence against the claim, for the Board 
to conclude that the veteran's allergic rhinitis was incurred 
as a result of service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

To the extent that the veteran claims that he developed 
allergic rhinitis that is related to his active service, his 
assertions cannot be deemed competent as it has not been 
demonstrated that as a layperson, he is qualified to render a 
medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

Accordingly, the veteran's claim of entitlement to service 
connection for allergic rhinitis is denied.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for allergic rhinitis.  38 U.S.C.A. §5107(b); 
Gilbert, 1 Vet. App. at 49.

Headaches

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in June 2005, the new regulatory criteria 
are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in September 1992, the RO denied the 
veteran's claim of entitlement to service connection for 
headaches.  At the time of this decision, the medical 
evidence of record included the veteran's service medical 
records which showed that in June 1990 the veteran had been 
treated for a tension headache, and in June 1992 he had been 
treated for a right temporal headache which was attributed to 
a bruise or strain of the scalp muscles.  Service connection 
was denied because the evidence showed only two episodes of 
reported headaches, and there was no evidence of a chronic 
headache disorder.  The veteran did not appeal this decision, 
thus it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Thereafter, in decisions dated in August 1994, September 
1996, September 1997, July 1998, and March 2000 the RO 
confirmed the prior denial of service connection for 
headaches.  The RO determined that the additional evidence 
submitted by the veteran showed intermittent treatment for 
reported headaches, but did not establish that the veteran 
had a chronic headache disorder which was incurred in or 
aggravated by service.  The veteran did not appeal any of 
these decisions, thus each became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Thereafter, in June 2005, the veteran requested to reopen his 
claim for service connection for headaches.  In support of 
his claim, he submitted additional VA outpatient treatment 
records dated from April 2004 to March 2007 which showed 
treatment for headaches in November 2005.  In January 2006, 
it was indicated that the veteran had headaches that were 
controlled by pain medication.  In May 2006, he reported 
headaches which were stable, triggered by certain smells and 
foods.  The assessment was history of headaches.  In October 
2006, he was said to have headaches which were unrelated to 
his sinuses.  In August 2006, he reported headaches behind 
the right eye.  The pain was not deemed to be ocular in 
nature.  

In October 2005, the veteran also submitted private medical 
records from R. B., M.D., dated in October 2003 and November 
2004 showing that the veteran was treated for migraine 
headaches.  Dr. R. B. indicated that the migraine headaches 
were first observed in July 2003.

During his February 2007 RO hearing, the veteran testified 
that during a seven month period prior to his separation from 
service, he began experiencing headaches which have been 
chronic in nature and have continued since that time.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for headaches.  The Board has considered the 
additional VA outpatient treatment records and the records 
from Dr R. B., however, the Court has held that additional 
evidence which consists of records of post-service treatment 
that does not indicate that a condition is service-connected, 
is not new and material.  See Cox v. Brown, 5 Vet. App. 95, 
99 (1993); see also Morton v. Principi, 3 Vet. App. 508, 509 
(1992) (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  While the additional evidence shows continued 
post-service treatment for headaches, it does not include 
competent medical evidence which suggests that the veteran's 
current headaches are etiologically related to service.  As 
such, this evidence submitted since the RO's last final 
decision does not raise a reasonable possibility of 
substantiating the claim.

Although the veteran continues to maintain that he has 
headaches that were incurred in service, there is still no 
competent medical evidence of record of a nexus between 
service and the current manifestations.  The Board has 
presumed the veteran's statements and testimony to be 
credible for the purpose of determining whether new and 
material evidence has been submitted.  However, when viewed 
in conjunction with the evidence of record at the time of the 
prior final decision, it is repetitive of previous statements 
made which were previously considered by VA, and are 
therefore not new.  There is no evidence that the veteran 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  See 
Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 495.  
See also Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate his claim.  
The recently submitted evidence is either merely cumulative 
of previously submitted evidence or not bearing on the 
question of a nexus between the currently manifested 
disorders and service; thus, the evidence submitted since the 
RO's last denial of the claim does not raise a reasonable 
possibility of substantiating the claim.

The Board notes that the veteran has suggested that his 
current migraine headaches may be secondary to PTSD.  As the 
veteran is not service connected for PTSD as a result of this 
decision, service connection on a secondary basis is not 
available.  See Allen, 7 Vet. App. at 439; Tobin, 2 Vet. App. 
at 34.

Accordingly, the Board finds that the evidence received 
subsequent to the March 2000 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for headaches.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.156(a).


Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.3, 4.7 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2007); See Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  There is a distinction between an 
appeal of an original or initial rating and a claim for an 
increased rating, and this distinction is important with 
regard to determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For 
example, the rule articulated in Francisco -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Acne vulgaris

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (codified at 38 C.F.R. § 4.118).  The veteran has 
expressed disagreement with the assigned disability rating 
following an initial grant of service connection for acne 
vulgaris which had been claimed in June 2004, thus, the 
revised rating criteria for evaluating skin disabilities are 
for application.

The veteran's acne vulgaris is currently rated as 10 percent 
disabling pursuant to Diagnostic Code 7828, which provides 
the rating criteria for acne.  Under this diagnostic code 
provision, a 10 percent disability rating is warranted where 
there is deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck or 
deep acne other than on the face and neck.  A 30 percent 
disability rating is assigned where there is deep acne 
affecting 40 percent or more of the face and neck. 

The veteran's disability could also be rated as disfigurement 
of the head, face, or neck or under Diagnostic Code 7800, 
depending upon the predominant disability. See 38 C.F.R. § 
4.118, Diagnostic Code 7828.  Diagnostic Code 7800 provides 
that a 10 percent disability rating is assigned when there is 
one characteristic of disfigurement.  The eight 
characteristics of disfigurement are (1) scar five or more 
inches in length; (2) scar at least one-quarter inch wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal in an 
area exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.  A 30 percent disability rating is warranted when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement.  A 50 percent disability rating is warranted 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features, or; with four or five characteristics of 
disfigurement.  An 80 percent disability rating is warranted 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features, or; with six or more characteristics 
of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1).

The Board notes that the veteran's acne vulgaris had 
initially been rated as 10 percent disabling under Diagnostic 
Code 7806, by analogy to eczema.  Pursuant to the rating 
criteria under Diagnostic Code 7806, a 10 percent disability 
rating is assigned where at least five percent but not more 
than 20 percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent disability rating is assigned 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest 
disability rating of 60 percent is assigned when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affect, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during a twelve month period.  It is also 
noted that the disability may be rated as a disfigurement of 
the head, face, or neck pursuant to Diagnostic Code 7800, 
depending on the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).

VA outpatient treatment records dated from June 2003 to June 
2005 show that in July 2003, the veteran was treated 
intermittently for mild grade I acne, with instructions for 
treatment with Tretinoin.  In April 2004, the veteran was 
treated for acne of the face, with instructions for treatment 
with Tretinoin and Benzoyl Peroxide face wash.  The veteran 
was also noted to have coexisting skin conditions of 
folliculitis and dermatitis of the beard area, shoulders, 
back and thighs.

A VA examination report dated in August 2004 shows that the 
veteran reported acne pustules or pimples intermittently over 
his face and beard area.  There were also red papules over 
the lower extremities, upper back, and trunk.  The veteran 
described having tried oral antibiotics in the past with 
little results.  He reported a history of a diagnosis of 
folliculitis.  He described that after an erythematous papule 
would go away, he would be left with a small approximately 
five millimeter to one centimeter in diameter hyperpigmented 
macule.  He also indicated that the hair on his scalp would 
not grow normally.  He would keep his head almost shaved so 
it was impossible for the examiner to evaluate this, though, 
he did have evidence of hair on his scalp.  

Physical examination of the veteran's skin on his face 
revealed no appreciable acne currently on his face.  He did 
have acne on his bilateral neck and cheeks in the area of his 
beard.  He had multiple hyperpigmented macules approximately 
two millimeters to five millimeters in diameter, as well as 
three millimeter erythematous papules scattered throughout.  
His beard, scalp, and hair were trimmed very short.  There 
were no appreciable areas of hair loss on the scalp.  He had 
no lymphadenopathy.  Skin examination of the lower 
extremities, upper back and trunk noted multiple 
hyperpigmented macules and papules scattered throughout.  
There  were approximately two millimeters to five millimeters 
in diameter.  There were also noted erythematous papules 
approximately two to three millimeters in diameter.  The 
diagnosis was pseudofolliculitis barbae and folliculitis of 
the extremities, upper back, and trunk; and history of acne.

VA outpatient treatment records dated from August 2005 to 
March 2007 show intermittent treatment for pustules on the 
left temple; left upper eyelid; scalp; bearded area; upper 
back; and both inner thighs.  It was noted that the veteran 
had 25 percent of the body surface involved.

A VA skin examination report dated in March 2007 shows that 
the veteran reported a history of acne on the face and back.  
His symptoms included mild pain but were mostly bothersome.  
There were no systemic symptoms.  Treatment over the 
preceding 12 months included benzoide peroxide cream, but no 
treatment with a corticosteroid or immunosuppressive 
medication.  Physical examination revealed superficial acne 
of the shoulder and back.  None of the face or neck was 
affected.  The examiner indicated that approximately 20 
percent of the body surface was affected, with a mild degree 
on the scalp of the head, amounting to five percent of the 
head.  The veteran described flare-ups of the symptoms, 
generally in the area of the thighs, which would make the 
affected area amount to approximately 25 percent of the body 
surface.  The diagnosis was acne vulgaris.

Given the evidence as outlined above, the Board finds that 
the evidence does not meet the criteria for an initial 
disability rating higher than 10 percent for the veteran's 
acne vulgaris under the provisions of Diagnostic Code 7828.  
The veteran's disability does not warrant the next higher 30 
percent disability rating under this code provision as the 
evidence at no time during the appellate period demonstrated 
deep acne affecting 40 percent or more of the veteran's face 
and neck.

The Board has considered rating the veteran's acne vulgaris 
pursuant to the rating criteria under Diagnostic Code 7800.  
However, a disability rating greater than 10 percent is not 
warranted under this diagnostic code provision as the 
evidence during the appellate period has not shown that the 
veteran had two or three characteristics of disfigurement.  
There was no evidence of a scar five or more inches in 
length; a scar at least one-quarter inch wide at widest part; 
surface contour of a scar elevated or depressed on palpation; 
a scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square inches; skin 
texture abnormal in an area exceeding six square inches; 
underlying soft tissue missing in an area exceeding six 
square inches; or skin indurated and inflexible in an area 
exceeding six square inches.  Additionally, there were no 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features. 
Therefore, the disability rating greater than 10 percent for 
acne vulgaris under Diagnostic Code 7800 would not be 
warranted.

The Board has considered rating the veteran's acne vulgaris 
pursuant to the rating criteria under Diagnostic Code 7806, 
which is the diagnostic code provision under which the 
veteran's service-connected disability had been originally 
rated by the RO.  As indicated above, a 30 percent disability 
rating is assigned where 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  While the VA examination report in March 2007 shows 
that corticosteroids or other immunosuppressive drugs were 
not used in treating the veteran's acne vulgaris, the 
examiner did indicate that approximately 20 percent of the 
veteran's body surface was affected, along with a mild degree 
on the scalp of the head, amounting to five percent of the 
head.  During flare-ups of the veteran's symptoms, 
approximately 25 percent of the body surface was said to be 
affected.  Accordingly, resolving any doubt in the veteran's 
favor, the Board finds that the competent medical evidence of 
record suggests that a 30 percent disability rating, but no 
higher, is warranted for the veteran's acne vulgaris under 
Diagnostic Code 7806 (2007).

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

As noted above, this is an initial disability rating case, 
and consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson, 
12 Vet. App. at 119. However, there appears to be no 
identifiable period of time since the effective date of 
service connection, during which the veteran's acne vulgaris 
warranted a disability rating higher than 30 percent.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for allergic rhinitis, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

New and material evidence not having been submitted, service 
connection for headaches is denied.

An initial disability rating of 30 percent for acne vulgaris 
is granted, subject to the applicable criteria governing the 
payment of monetary benefits. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


